Gray, C. J.
The provisions of the St. of 1866, c. 149, requiring all persons, filling up flats by authority of the Legislature, to submit their plans to the'approval of the board of harbor commissioners, and to make compensation for the tide water displaced, cannot be deemed to have been intended to apply to the filling up of the tract of flats in the cities of Cambridge and Somerville, describéd in the St. of 1873, c. 304. 1st. The work was to be done, not by private individuals for their own benefit, but under the direction of the boards of mayor and aldermen oi *519the two cities, for the abatement of a nuisance and the preservation of the public health. 2d. It was but the carrying out of a plan which had been devised by the board of harbor commissioners, acting jointly with the state board of health, under authority of the St. of 1872, c. 353. 3d. The St. of 1873, c. 304, contains no reference to the requirements of the St. of 1866, c. 149, as has been usual whenever works to be done by municipal authorities were intended by the Legislature to be governed by such requirements. Sts. 1867, c. 324; 1868, c. 326; 1869, cc. 78, 432, 447 ; 1871, c. 273; 1873, cc. 129, 130, 136.

Information dismissed.